Citation Nr: 1454976	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic retinopathy, status post bilateral laser surgery, with cataracts and open angle glaucoma prior to March 31, 2008, and in excess of 30 percent thereafter.

2.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to June 1968 and November 1970 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent evaluation for diabetic retinopathy status post laser surgery to each eye, with cataracts; and denied entitlement to automotive and adaptive equipment or adaptive equipment only.  In a February 2010 Decision Review Officer (DRO) decision, the RO granted an increased evaluation to 30 percent for diabetic retinopathy, status post laser surgery to each eye, with cataracts and open angle glaucoma, effective March 31, 2008.  As the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted TDIU by the RO in a March 2005 rating decision.  Therefore, a TDIU claim is not before the Board.


The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) electronic claims file as well as the records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

At his October 2014 Board hearing, the Veteran appeared to raise the issue of entitlement to an increased evaluation for neuropathy of the right and left lower extremities, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  At his October 2014 Board hearing, the Veteran testified that his eye disability had increased in severity, including increased problems seeing at night and problems focusing his vision.  The Veteran last underwent a VA examination in March 2008, over six years ago.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Regarding the Veteran's claim for entitlement for automobile and adaptive equipment or adaptive equipment only, this issue is inextricably intertwined with the claim for an increased evaluation for diabetic retinopathy.  A favorable decision on the increased evaluation claim could impact upon the Veteran's claim for automobile and adaptive equipment or adaptive equipment only.  Accordingly, the claim is remanded pending resolution of the claim for an increased evaluation for diabetic retinopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Additionally, as the Veteran has indicated that he receives continuing private and VA treatment for his eye disability, any updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his service-connected diabetic retinopathy, status post bilateral laser surgery, with cataracts and open angle glaucoma.  The RO should then secure for the record copies of all records identified.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed), and the Veteran must be so notified.  

2.  Obtain any updated VA treatment records from the Carl Vinson VAMC in Dublin, Georgia, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since May 2007.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetic retinopathy, status post bilateral laser surgery, with cataracts and open angle glaucoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's eye disability under the rating criteria.  A Goldmann Perimeter Chart should be included with the examination report.  The examiner should provide specific findings as to the extent to which the Veteran experiences impairment of visual acuity (distance and near, corrected and uncorrected), field vision loss, and any incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  A clear rationale for all opinions and a discussion of the facts and medical principles involved is necessary.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



